Title: Continental Congress Report on the Memorial of Francis Cazeau, 6 February 1783
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia] February 6, 1783
The Committee to whom was referred the Memorial from Mr. De Cazeau report:
That it appears by Mr. Cazeaus representation that he was possessed of large property in Canada; that he took an early and decided part in favour of the American revolution; rendered services to our army in that Country by supplies of provisions & otherwise which were productive of immediate loss to him and attempted to render still greater services in which he was unsuccessful; that his conduct and principles drew upon him the resentment of the British government which operated in the sequestration of all his property, in the imprisonment of himself and son and in other outrages, that he made his escape from prison, and after encountering many dangers and hardships, has arrived among us, destitute of every thing to throw himself upon the justice and generosity of Congress
That it appears by other respectable testimony that Mr. Cazeau was a man of influence and property in Canada and has been ruined by his attachment to the American cause.
The Committee however are upon the whole of opinion, that as it is impossible now to judge of the eventual circumstances of Mr. Cazeau or of the precise extent of his services and sacrifices, Congress ought at present to take up the General consideration of his case but that policy and justice require as far as the situation of public affairs will permit some relief to his distress, they therefore advise that the Superintendant of Finance be directed to advance him One thousand dollars on acct.
